H08-/¥
                                         ELECTRONIC RECORD


COA #       10-13-00388-CR                           OFFENSE:      Murder


STYLE:      Felix Resendez v. The State of Texas     COUNTY:       McLennan


TRIAL COURT:              54th District Court                                          MOTION
TRIAL COURT #:             2012-965-C2                 FOR REHEARING IS:
TRIAL COURT JUDGE:         Hon . Matt Johnson          DATE:
DISPOSITION:        Affirmed                           JUDGE:




DATE:         Sept ember 11, 2014

JUSTICE:      Chief Justice Gray        PC
PUBLISH:                                DNPT

CLK RECORD:         November 27; 2013              SUPP CLKRECORD:

RPT RECORD:         January 15, 2014               SUPPRPTRECORD:

STATE BR:           August 15, 2014                SUPP BR:

APPBR:              July 18, 2014                  PROSE BR:




                                IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                        CCA #



           PRO S£                   Petition                  Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                           DATE:

                                                              JUDGE:

DATE:         03-lpylU&IJ-                                    SIGNED:.                  PC:

JUDGE:         fM?4,V^U^j^                                    PUBLISH:                 DNP:




                    MOTION FOR REHEARING IN                   MOTION FOR STAY OF MANDATE IS:

CCA IS:                      ON                                                   ON

JUDGE:                                                        JUDGE: